Citation Nr: 0828767	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  06-21 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for a right shoulder 
disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from February 1964 to December 
1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO).  

On his VA Form 9, the veteran requested a Travel Board 
hearing.  A hearing was subsequently scheduled for him in 
July 2008.  However, the veteran failed to appear for that 
hearing.  A postponement was not requested or granted.  The 
veteran has not asserted any good cause for missing the 
hearing or requested that it be re-scheduled.  Under these 
circumstances, the regulations consider the hearing request 
to have been withdrawn.  38 C.F.R. § 20.702 (2007).  


FINDINGS OF FACT

1.  Residuals of right shoulder dislocation, including 
arthritis and tendon damage are the results of increased 
disability during active service.  

2.  There is no clear and unmistakable evidence that the 
right should disability was not aggravated in service.   


CONCLUSION OF LAW

Residuals of right shoulder dislocation, including arthritis 
and tendon damage, were aggravated by active military 
service.  38 U.S.C.A. §§ 101(16), 1110, 1111, 1131, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.306 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
was enacted on November 9, 2000. Since that time, the VCAA 
has been codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, & 5126.  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA and to those claims which were filed before the date of 
enactment but which were not yet final as of that date.  The 
Board has considered this new legislation but finds that, 
given the favorable action taken herein, no discussion of the 
VCAA is required.  See, e.g., Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).  

The RO denied the claim in September 2004, asserting that the 
condition preexisted service and did not worsen n service.  

The right shoulder disability was not noted when the veteran 
was examined and accepted for service in December 1963.  At 
that time, examination showed his upper extremities to be 
normal.  

The law provides that a veteran will be considered to be in 
sound condition except for diseases or injuries noted when he 
is examined, accepted, and enrolled for service.  This 
presumption can be rebutted by clear and unmistakable 
evidence that the disability existed before service and was 
not aggravated by service.  38 U.S.C.A. § 1111 (West 2002).  

Shortly after beginning active duty, the veteran related 
symptoms to an old football injury.  X-rays were negative and 
a right shoulder strain was diagnosed.  

Service treatment records show that the veteran was seen on 
multiple occasions for complaints related to his right 
shoulder.  Various diagnoses/characteristics were noted of 
the right shoulder during service (e.g. right shoulder strain 
in September 1964; recurrent shoulder dislocation in January 
1965, July 1965, November 1965, December 1965, and August 
1967; crepitus in July 1965, November 1965, and December 
1965; and probable traumatic arthritis in December 1965 and 
April 1967).  Also, a record dated in 1965 noted that the 
veteran complained of acute pain and a popping sensation in 
his right shoulder which occurred during athletic exercise 
and limited mobility of the shoulder.  Subsequently, in April 
1967, it was noted that the veteran had developed soreness of 
the right shoulder after throwing a football around.  On the 
examination at service discharge in November 1967, the 
examiner noted recurrent dislocation of the right shoulder 
associated with arthritis.    

Post-service treatment records show that the veteran has 
osteoarthritis of the glenohumeral joint and 
acromioclavicular joint.  Additionally, these records note 
that the veteran developed a right shoulder problem in 
service.  

It is well established that dislocations cause cumulative 
injury and weakness of the shoulder joint.  These reinjuries 
could happen, but need not happen.  Thus, we cannot clearly 
and unmistakably say that the reinjuries in service represent 
the natural progress of the injury.  Resolving reasonable 
doubt in the veteran's favor, the Board concludes that the 
veteran's current right shoulder disability was aggravated 
during his active service.  38 U.S.C.A. § 5107; 38 C.F.R. 
§ 3.102.  


ORDER

Service connection is granted for residuals of right shoulder 
dislocation, including arthritis and tendon damage.  



____________________________________________
C. R. OLSON
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


